DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims are objected to because of the following informalities:  
Claims 14 and 35, delete the term “mol.%” and insert the term “mole percent”
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-8, 10, 14, 17-19, 21, 24, 30, 31, 35, 38 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Schaefer (US 2011/0034861 A1).
Regarding claim 1, Schaefer discloses a system for providing treatment to a tissue site (Abstract, and illustrated in Fig. 1), the system comprising: 
a tissue interface (wound dressing 18; illustrated in Fig. 1) configured to transport fluid to and from the tissue site (fluid pathway illustrated by arrows in Fig. 1 enters and leaves the wound); 
a cover configured to provide a sealed space that includes the tissue interface (paragraph [0012] describes using a drape during negative pressure wound therapy (NPWT)  to cover a wound and describes an exit tube that adheres to the skin surrounding the wound, making the dressing air-tight.); 

a hyperoxic fluid source (bottled oxygen 4) fluidly coupled to the tissue interface (wound dressing 18) and configured to provide a hyperoxic fluid (Fig. 1; bottled oxygen 4  coupled to the tissue interface by tubing allowing oxygen flow 6 to tissue interface; paragraph [0047]); and 
a controller (oxygen flow rate controller 5 described in paragraph [0047], ventilation flow rate controller 8  described in paragraph [0047] and/or gas flow controller in claim 1) configured to control the negative pressure and the hyperoxic fluid  (ventilation flow rate controller 8 controls the sum of the air and oxygen flow rates to the wound vacuum unit 22 regulating the negative pressure in the system, as an example) so as to maintain the sealed space at a negative pressure while the hyperoxic fluid is provided to the sealed space (oxygen air flow 6; Fig. 1).  
Regarding the definition of the term “hyperoxic fluid”, paragraph [0031] of the current application states “Hyperoxic fluid” may generally refer to a fluid having oxygen at greater than atmospheric concentrations (which generally may be about 20.95% O2).”  Paragraph [0047] of Schaefer teaches that each therapy interval may have a particular oxygen content based on the ventilation flow rate by controller 8 and the oxygen flow rate controller 5, such as a first therapy interval at 100% oxygen and a second therapy session at 50% oxygen. Paragraph [0069] of Schaefer states “Another embodiment of this invention could be designed to administer oxygen continuously.  This would require that oxygen be at a low and safe concentration, perhaps 25, 30, or 35%.” These oxygen concentrations disclosed by Schaefer are “hyperoxic fluid” as defined by Applicant. 
Regarding claim 2, dependent from claim 1 (as modified above), Schaefer discloses wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5, and or gas flow controller in claim 1, as examples) is configured to provide: a first therapy interval where the sealed space is maintained within a first range of negative pressure (mode C, as an example; paragraph [0060]); and a 
Regarding claim 7, dependent from claim 2 (as modified above), Schaefer discloses wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) is configured to provide the hyperoxic fluid to the sealed space during the second interval.  Specifically, paragraph [0047] teaches each therapy interval may have a particular oxygen content based on the ventilation flow rate by controller 8 and the oxygen flow rate controller 5, such as a first therapy interval at 100% oxygen and a second therapy session at 50% oxygen. 
Regarding claim 8, dependent from claim 2 (as modified above), Schaefer discloses wherein the controller  (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) is configured to provide the hyperoxic fluid to the sealed space during the first interval (paragraph [0047] teaches that each therapy interval may have a particular oxygen content based on the ventilation flow rate by controller 8 and the oxygen flow rate controller 5, such as a first therapy interval at 100% oxygen and a second therapy session at 50% oxygen.) 
 Regarding claim 10, dependent from claim 1 (as modified above), further comprising: 
a solution source (humidifier 11; paragraph [0048]; illustrated in Figs. 1 and 3) fluidly coupled to the tissue interface (wound dressing 18); and 

wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) is further configured to provide a third therapy interval (Paragraphs [0057]-[0064] describe Modes D, E, and A, as an example, of having three different negative pressure ranges, D. “Negative Pressure Only” [0061], E. “Negative Pressure Off”[0062], and A “Ventilated with 02”[0058]).
Regarding claim 14, dependent from claim 1, Schaefer discloses wherein the hyperoxic fluid is at least 50 mol. % oxygen gas (Paragraph [0047] states each therapy interval may have a particular oxygen content and negative pressure based on the ventilation flow rate by controller 8 and the oxygen flow rate controller 5, such as a first therapy interval at 100% oxygen and a second therapy session at 50% oxygen.) 
Regarding claim 17, dependent from claim 2 (modified above), Schaefer discloses further comprising a valve (stop valve 26 or stop valve 27; paragraph [0064]) fluidly coupled to the tissue interface (Figs. 2 and 3), the negative-pressure source (wound vacuum unit 22; Figs. 2 and 3), and the hyperoxic fluid source (oxygen bottle 4; Figs. 2 and 3), the valve having a first position (on) and a second position (off) (paragraph [0064] states the valves may be turned on (first position) and off (second position)  In addition,  it is the nature of a valve to be turned on and off to allow fluid to pass or to inhibit the passage of a fluid). 
Regarding claim 18, dependent from claim 17 (modified above), wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1)  is configured to: provide negative pressure through the valve (O2 stop valve 26 or ventilation stop valve 27; described in paragraph [0064]; illustrated in Fig. 3) in the first position (valve opened, closed or in between) to maintain the sealed space within the first range for the first interval; switch the valve (O2 
Regarding claim 19, dependent from claim 17 (modified above), Schaefer discloses wherein the controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) is configured to: after the first interval, switch the valve (O2 stop valve 26 or ventilation stop valve 27) from the first position (closed) to the second position (open) to release negative pressure from the sealed space until the pressure within the sealed space increases to the second range (air or oxygen is added to the system increasing the pressure in the system). Paragraph [00062] states “Ventilation stop valve 27 must be open for one of the ventilated modes (A, B, or C, as examples) to occur and closed for Mode D.”  Figs. 3 and 4 illustrate that device is run electronically (not manually) and uses controllers (gas flow controller; claim 1, as an example) to open and close valves.  Paragraph [00060] state stop valve 26 and ventilation stop valve 27 operate through a programmable timer/display system to create an automated operation of the ventilation device.
Regarding claim 21, dependent from claim 1 (modified as above), further comprising 
a hyperoxic fluid regulator (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) configured to control communication of the hyperoxic fluid (oxygen) to 
a valve controller (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) configured to operate a valve (O2 stop valve 26 or ventilation stop valve 27), wherein the hyperoxic fluid regulator (ventilation flow rate controller 8; oxygen flow rate controller 5; or gas flow controller in claim 1) is configured to alternate communication of hyperoxic fluid to the sealed space (wound dressing 18) between a first time period during which the hyperoxic fluid is communicated to the sealed space (O2 stop valve 26 or ventilation stop valve 27 is opened, closed, in between) and a second time period during which the hyperoxic fluid is not communicated to the sealed space (O2 stop valve 26 or ventilation stop valve 27 is opened, closed, or in between).   Paragraph [0064] states “Referring again to Figure 2, the O2 stop valve 26 must be open for Mode A, Ventilate with O2, to occur, and closed for all other therapy modes. Ventilation stop valve 27 must be open for one of the ventilation moves (A, B, or C) to occur and closed for Mode D.” Applicant utilizes the term “regulator” and “controller” interchangeably as in paragraph [0022] of the current specification.  Figs. 3 and 4 illustrate that device may be run electronically (not manually) and uses controllers (gas flow controller; claim 1, as an example) to open and close valves.  Paragraph [00060] state stop valve 26 and ventilation stop valve 27 operate through a programmable timer/display system to create an automated operation of the ventilation device.
Regarding claim 24, Schaefer discloses a method of providing treatment to a tissue site (wound dressing 18; Fig. 2, paragraphs [0036]-[0038]), the method comprising: 
applying a tissue interface (wound dressing 18: Fig. 2) to the tissue site; 
providing a sealed space around the tissue interface (air-tight wound dressing described in Abstract and illustrated in Figs. 1 and 2); 

maintaining the sealed space within a second range of negative pressure (higher negative pressure than the first range) for a second therapy interval (Mode D)  (when the ventilation stop valve 27 is turned off, negative pressure will increase in Mode D )and 
delivering a hyperoxic fluid (oxygen) to the sealed space (wound dressing 18) while maintaining the sealed space at a negative pressure (Figs. 1 and 2 illustrate oxygen from bottled oxygen 4 is delivered to wound dressing 18 by negative pressure produced by wound vacuum unit 22).  
Regarding claim 30, dependent from claim 24, Schaefer discloses further comprising providing the hyperoxic fluid during the first interval (Mode A; [0058], for example).  
Regarding claim 31, dependent from claim 24 (as modified above), Schaefer discloses further comprising: maintaining the sealed space within a third range of negative pressure for a third interval (Modes A, B, or C, described in paragraphs [0057] to [0064], are intervals wherein the wound vacuum unit 22 is creating negative pressure while being ventilated with air; paragraph [0064] states “Ventilation stop valve 27 must be open for one of the ventilated modes (A, B. or C) to occur and close for Mode D, “Negative Pressure Only”.”); and providing an instillation fluid (water) to the sealed space for the third interval (Figs. 1 and 2 illustrate a humidifier 11 is attached to the negative pressure therapy system an provides an instillation fluid (water) to the seal space during the intervals.).
Regarding claim 35, dependent from claim 24 (as modified above), Schaefer discloses the claim limitation wherein the hyperoxic fluid is at least 75 mol.% oxygen gas (Paragraph [0047] teaches each therapy interval may have a particular oxygen content based on the ventilation flow rate by controller 8 and the oxygen flow rate controller 5, such as a first therapy interval at 100% oxygen and a second 
Regarding claim 38, dependent from claim 24 (disclosed above), Schaefer discloses the claim limitation further comprising alternating communication of the hyperoxic fluid to the sealed space between a first time period (Mode A, paragraph [0058], as an example) during which the hyperoxic fluid is actively communicated to the sealed space and a second time period (mode B, paragraph [0059], as an example) during which the hyperoxic fluid is not actively communicated to the sealed space (Paragraph [0064] states “the O2 stop valve 26 must be open for Mode A, “Ventilate with O2”, to occur and closed for all the other therapy modes, such as mode.  Consequently, hyperoxic fluid is not actively communicated to the seal space in Mode B (second time period).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5, 12-13, 26, 28, 29, 32, 33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 2011/0034861 A1) in view of Locke (US 2016/0325028 A1).
Regarding claim 3, dependent from claim 2 (as modified above), Schaefer is silent regarding the claim limitation wherein the first range is from about -50 mmHg to about – 200 200mmHg.   
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa)”. In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the negative 
 Regarding claim 5, dependent from claim 2 (as modified above), Schaeffer is silent regarding the  claim limitation wherein the second range is isfrom about -5 mmHg to about -60 mmHg. 
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue using negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa).” In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the negative pressure wound therapy pressure ranges disclosed in Locke when using a wound ventilation system of Schaefer to accelerate the growth of new tissue at the tissue site (Locke paragraph [0003]). 
Regarding claim 12, dependent from 10 (as modified above), Schaefer does not explicitly state the limitation wherein the controller (for example, oxygen flow rate controller 5 or gas flow controller (claim 1)) is configured to provide the hyperoxic fluid for the third interval. 
However, Schaefer discloses in paragraph [0047] “During oxygen therapy sessions, the oxygen flow rate must be equal to or slightly greater than the ventilation flow rate to achieve a 100% oxygen flow.  A 50% oxygen to air mixture would be achieved by setting the oxygen flow rate controller 5 to half the ventilation flow rate controller.  Schaeffer is teaching one skilled in the art how to achieve different 
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to include a third interval where a controller is configured to provide hyperoxic fluid during the third interval to develop an individual healing program for a patient (Schaefer paragraph [0041]).   
Regarding claim 13, dependent from claim 10 (modified as above), Schaefer is silent regarding the claim limitation wherein the third range is from about -5 mmHg to about -60 mmHg.  
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa). In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the negative pressure wound therapy pressure ranges disclosed in Locke when using a wound ventilation system of Schaefer to augment and accelerate growth of new tissue at the tissue site (Locke paragraph [0003]). 

However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa). In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can augment and accelerate growth of new tissue at the tissue site. The applications of this phenomenon are numerous, but it has proven particularly advantageous for treating wounds.”
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the negative pressure wound therapy pressure ranges disclosed in Locke with a wound ventilation system of Schaefer to accelerate the growth of new tissue at the tissue site (Locke paragraph [0003]). 
Regarding claim 28, dependent from claim 24, Schaefer is quiet wherein the second range is from about -20 mmHg to about -30 mmHg.  
However, Locke (US 2016/0325028 A1) discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure wound  therapy.  Specifically, paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa). In addition, paragraph [0003] states “Clinical studies and practice have shown that 
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the negative pressure wound therapy pressure ranges disclosed in Locke when using a wound ventilation system of Schaefer to augment and accelerate growth of new tissue at the tissue site (Locke paragraph [0003]). 
Regarding claim 29, dependent from claim 24 (as modified above), Schaefer does not explicitly disclose the claim limitation further comprising providing the hyperoxic fluid during the second interval.  
However, Schaefer discloses in paragraph [0047] “During oxygen therapy sessions, the oxygen flow rate must be equal to or slightly greater than the ventilation flow rate to achieve a 100% oxygen flow.  A 50% oxygen to air mixture would be achieved by setting the oxygen flow rate controller 5 to half the ventilation flow rate controller.”  Schaeffer is teaching one skilled in the art how to achieve different oxygen concentrations during different therapy intervals for purposes of wound healing. Paragraph [0041] states “This invention provides the means to set/control variable such as: oxygen content, ventilation flow rate, temperature, humidity, and negative pressure. The ability to independently control these variable along their duration, allows a wound therapist to develop an individualized healing program for each patient.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide hyperoxic fluid during the second interval to facilitate wound healing as described in paragraph [0041]] of Schaefer.

However, Schaefer discloses in paragraph [0047] “During oxygen therapy sessions, the oxygen flow rate must be equal to or slightly greater than the ventilation flow rate to achieve a 100% oxygen flow.  A 50% oxygen to air mixture would be achieved by setting the oxygen flow rate controller 5 to half the ventilation flow rate controller.”  Schaeffer is teaching one skilled in the art how to achieve different oxygen concentrations during different therapy intervals for purposes of wound healing. Paragraph [0041] states “This invention provides the means to set/control variable such as: oxygen content, ventilation flow rate, temperature, humidity, and negative pressure. The ability to independently control these variable along their duration, allows a wound therapist to develop an individualized healing program for each patient.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide hyperoxic fluid during the third interval to develop an individual healing program for each patient as described in paragraph [0041]] of Schaefer.
Regarding claim 33, dependent from claim 31 (as modified above), Schaefer is silent regarding the claim limitation wherein the third range is from about -5 mmHg to about -60 mmHg.  
However, Locke discloses a wound irrigation system with a negative-pressure source and teaches the optimal pressure for treating tissue with negative pressure wound therapy.  Paragraph [0028] states “While the amount and nature of negative pressure applied to a tissue site may vary according to therapeutic requirements, the pressure is generally a low vacuum, also commonly referred to as a rough vacuum, between −5 mm Hg (−667 Pa) and −500 mm Hg (−66.7 kPa). Common therapeutic ranges are between −75 mm Hg (−9.9 kPa) and −300 mm Hg (−39.9 kPa). In addition, paragraph [0003] states “Clinical studies and practice have shown that reducing pressure in proximity to a tissue site can 
Consequently, it would have been obvious before the effective date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to use the negative pressure wound therapy pressure ranges disclosed in Locke with the wound ventilation system of Schaefer to accelerate growth of new tissue at the tissue site (Locke paragraph [0003]). 
Regarding claim 36, dependent from claim 31 (as modified above), Schaefer does not explicitly state the claim limitation “wherein an oxygen concentration within the sealed space is greater during the second interval than during the first interval, and wherein the oxygen concentration within the sealed space is greater during the third interval than during the first or second interval”. 
However, Schaefer discloses in paragraph [0047] “During oxygen therapy sessions, the oxygen flow rate must be equal to or slightly greater than the ventilation flow rate to achieve a 100% oxygen flow.  A 50% oxygen to air mixture would be achieved by setting the oxygen flow rate controller 5 to half the ventilation flow rate controller.”  Schaeffer is teaching one skilled in the art how to achieve different oxygen concentrations during different therapy intervals for purposes of wound healing. Paragraph [0041] states “This invention provides the means to set/control variable such as: oxygen content, ventilation flow rate, temperature, humidity, and negative pressure. The ability to independently control these variable along their duration, allows a wound therapist to develop an individualized healing program for each patient.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide an oxygen concentration within the sealed space that is greater during the second interval than during the first interval, and wherein the oxygen concentration with the sealed space is greater during the third .
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer (US 2011/0034861 A1) in view of Locke (US 2016/0325028 A1) further in view of Sexton (US 2017/0049627).
Regarding claim 20, dependent from claim 1 (as modified above), Schaefer discloses wherein the tissue interface comprises foam but is silent regarding the limitation polyurethane foam having an uncompressed density in a range of 0.2-0.3 grams per cubic centimeter.  
However, Sexton discloses systems and methods for tissue healing using negative pressure wound therapy and an absorptive dressing 101 comprising a polyurethane ester foam.  Paragraph [0062] states, “In one embodiment, the pores of conventional ester foam may be reduced to a desired size in any suitable process such as felting. The felting process may include thermal, mechanical, or chemical compression of the ester-based material, resulting in permanently compressing the pores 110. The felting process may include heating the ester-based material during the manufacturing process of the polyurethane ester foam, followed by the application of a degree of compression to produce a desired pore density, a desired fluid dynamic within the foam, and/or an increase in tensile strength. In various embodiments, the biocompatible foam may be processed to obtain any desired physical properties such as any desired pore size, porosity, density, reticulation of pores, permeability and/or tensile strength.”  Sexton teaches one skilled in the art how to achieve an optimal polyurethane foam having an uncompressed density by using thermal, mechanical, or chemical compression of the ester-based material during the manufacturing process of the polyurethane foam, followed by the application of a degree of compression to produce a desired pore size and foam density. Paragraph [0063] states In various embodiments, the ester-based material may be manufactured and/or further processed to obtain any desired chemical properties such as affinity for wound fluid, elasticity of the ester-based material to allow contraction of the absorptive dressing 101 under negative pressure, even wound fluid 120.”
Consequently, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to optimize the density of the polyurethane foam (as described by Sexton, paragraph [0062] by modifying pore size, and mechanical and chemical compression) for use as a dressing in negative pressure wound therapy applications to promote wound healing (Sexton paragraph [0063]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J FEULNER whose telephone number is (571)272-4924.  The examiner can normally be reached on Ad hoc work from home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GREGORY J FEULNER/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781